


110 HR 6791 IH: National Cancer Fund Act of

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6791
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Higgins (for
			 himself and Mr. Israel) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  Federal excise taxes on tobacco products and to dedicate the revenues from the
		  increased taxes to the war on cancer.
	
	
		1.Short titleThis Act may be cited as the
			 National Cancer Fund Act of
			 2008.
		2.PurposesThe purposes of this Act are—
			(1)to establish a National Cancer Fund in
			 order to accelerate progress in the war on cancer and to expand federally
			 funded cancer research and control programs with the goal of reducing cancer
			 mortality to zero, to benefit cancer patients, ensure a high quality of life
			 for cancer survivors, and provide for palliative and end-of-life care,
			(2)to prepare for the looming impact of an
			 aging American population and the anticipated financial burden associated with
			 medical treatment and lost productivity, along with the toll of human suffering
			 that accompanies a cancer diagnosis, and
			(3)to support the advancement of science and
			 the development of advanced technologies and medicine to improve the
			 prevention, early detection, and treatment of cancer.
			3.National cancer
			 fund
			(a)In
			 generalSubchapter A of
			 chapter 98 of the Internal Revenue Code of 1986 (relating to trust fund code)
			 is amended by adding at the end thereof the following new section:
				
					9511.National cancer
				fund
						(a)Creation of
				trust fundThere is
				established in the Treasury of the United States a trust fund to be known as
				the National Cancer Fund, consisting of such amounts as may be
				appropriated or credited to the National Cancer Fund as provided in this
				section or section 9602(b).
						(b)Transfer of
				Funds to the National Cancer FundThere are hereby appropriated to the
				National Cancer Fund amounts equivalent to so much of the taxes received in the
				Treasury under chapter 52 (relating to tobacco products and cigarette papers
				and tubes) as are attributable to the amendments made by the
				National Cancer Fund Act of
				2008.
						(c)Expenditures
				from national cancer fundAmounts in the National Cancer Fund shall
				be available, as provided by appropriation Acts, for making expenditures
				for—
							(1)cancer research, with an emphasis on most
				lethal forms of cancer, defined as those cancers with 5 year survival rates
				below 50 percent, along with an additional emphasis on rare cancers, and
				focusing on the development of effective prevention, early detection tools, and
				treatments,
							(2)development and expansion of NIH cancer
				programs to explore cancer biology, expand high-risk high-reward research,
				support large-scale collaborative projects, and support other programs to
				accelerate the research and development, and the delivery of cancer prevention
				and early detection tools, treatments, and therapies,
							(3)increased study of the long-term effects of
				cancer treatment on cancer survivors and the challenges associated with access
				to quality follow up care and may provide for the expansion and coordination of
				cancer survivorship research activities at National Cancer Institute-designated
				cancer centers,
							(4)expansion of
				breast and cervical cancer early detection and treatment programs that cover
				screening and treatment for women who do not have access to health care,
							(5)expansion of
				colorectal cancer early detection and treatment programs to cover men and women
				who do not otherwise have access to health care,
							(6)development and expansion of early
				detection and treatment programs to cover men and women who do not otherwise
				have access to health care,
							(7)expansion of access to cancer-related
				clinical trials and health care for underserved and underinsured
				populations,
							(8)increased access
				for federally sponsored cancer clinical trials,
							(9)implementation of
				a nationwide tobacco cessation program, and
							(10)expansion and support of regulatory
				sciences to speed the development of biomarkers, advanced disease modeling,
				co-development of diagnostics and therapeutics, enhanced clinical trial design,
				biological standards for baseline metrics, and other tools for assessing the
				efficacy of new therapeutic agents in order to expedite the delivery of more
				effective cancer treatments to patients,
							(11)development and expansion of the cancer
				workforce, and
							(12)other such cancer-related activities as
				deemed
				appropriate.
							.
			(b)Clerical
			 amendmentThe table of
			 sections for such subchapter A is amended by adding at the end the following
			 new item:
				
					Sec. 9511. National Cancer
				Fund..
				
			4.President’s
			 cancer panel
			(a)In
			 generalSection 415(a) of the
			 Public Health Service Act (42 U.S.C. 285a–4) is amended to read as
			 follows:
				
					(a)Membership
						(1)The President’s
				Cancer Panel (hereafter in this section referred to as the
				Panel) shall be composed of 5 persons appointed by the President
				who, by virtue of their training, experience, and background, are exceptionally
				qualified to appraise the cancer research, control, and regulatory programs of
				the Federal Government. At least 3 members of the Panel shall be distinguished
				scientists or physicians, including one who is an expert in public health, and
				one who has a related area of expertise in basic research.
						(2)Members of the Panel shall be appointed for
				five-year terms, except that (i) any member appointed to fill a vacancy
				occurring prior to the expiration of the term for which the member’s
				predecessor was appointed shall be appointed only for the remainder of such
				term, and (ii) a member may serve until the member’s successor has taken
				office. If a vacancy occurs in the Panel, the President shall make an
				appointment to fill the vacancy not later than 90 days after the date the
				vacancy
				occurred.
						.
			(b)DutiesSection 415(b) of the Public Health Service
			 Act (42 U.S.C. 285a–4) is amended to read as follows:
				
					(b)Duties
						(1)The Panel shall monitor the development and
				execution of the cancer-related programs and activities of the Federal
				Government and shall report directly to the President and Congress. Any delays
				or blockages in rapid execution of these programs and activities shall
				immediately be brought to the attention of the President and Congress.
						(2)The Panel shall
				submit to the President periodic progress reports on the National Cancer
				Program and shall submit to the President, the Secretary, and the Congress an
				annual evaluation of the efficacy of the Program and suggestions for
				improvements, and shall submit such other reports as the President shall
				direct.
						(3)The Panel shall submit an annual report of
				the short and long-term needs and opportunities of federally funded cancer
				programs and make recommendations on how to better integrate and coordinate
				these activities in furtherance of advancing progress in the war on cancer.
				Such reports will be based on recommendations to be developed through one or
				more meetings convened at least once each year that would include the
				participation of individuals with extensive expertise in the areas of
				expenditure enumerated under section (3)(a) of this Act, including
				representation from the relevant federally-funded cancer
				programs.
						.
			(c)Alternative
			 funding sources for national cancer fundSection 415 of the
			 Public Health Service Act (42 U.S.C. 285a–4) is amended by adding at the end
			 the following new subsection:
				
					(c)Alternative
				funding sources for national cancer fund
						(1)In
				generalBeginning no later than 6 months after the date of the
				enactment of this subsection, the Panel shall convene one or more meetings to
				support an examination of the feasibility of additional sources of funding that
				could be credited to the National Cancer Fund in order to determine which
				funding supplemental sources for federally funded cancer programs will provide
				the greatest opportunities for strengthening these programs.
						(2)ParticipantsSuch
				meetings shall be comprised of individuals having expertise in public and
				private finance, capital investment, public health, cancer research, cancer
				prevention, cancer screening, and cancer treatment, in order to determine the
				needs of the National Cancer Fund along with viable options for supporting the
				fund.
						(3)Deadline for
				reportWithin 1 year after the date of the enactment of this
				subsection, the Panel shall issue a report to be delivered to Congress with
				recommendations for funding the National Cancer
				Fund.
						
			5.Increase in
			 excise tax rate on tobacco products
			(a)CigarsSection 5701(a) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 $1.828 cents per thousand ($1.594 cents per thousand on cigars removed
			 during 2000 or 2001) in paragraph (1) and inserting $50.00 per
			 thousand,
				(2)by striking
			 20.719 percent (18.063 percent on cigars removed during 2000 or
			 2001) in paragraph (2) and inserting 52.988 percent,
			 and
				(3)by striking
			 $48.75 per thousand ($42.50 per thousand on cigars removed during 2000
			 or 2001) in paragraph (2) and inserting $3.00 per
			 cigar.
				(b)CigarettesSection 5701(b) of such Code is
			 amended—
				(1)by striking
			 $19.50 per thousand ($17 per thousand on cigarettes removed during 2000
			 or 2001) in paragraph (1) and inserting $50.00 per
			 thousand, and
				(2)by striking
			 $40.95 per thousand ($35.70 per thousand on cigarettes removed during
			 2000 or 2001) in paragraph (2) and inserting $105.00 per
			 thousand.
				(c)Cigarette
			 papersSection 5701(c) of
			 such Code is amended by striking 1.22 cents (1.06 cents on cigarette
			 papers removed during 2000 or 2001) and inserting 3.13
			 cents.
			(d)Cigarette
			 tubesSection 5701(d) of such
			 Code is amended by striking 2.44 cents (2.13 cents on cigarette tubes
			 removed during 2000 or 2001) and inserting 6.26
			 cents.
			(e)Smokeless
			 tobaccoSection 5701(e) of
			 such Code is amended—
				(1)by
			 striking 58.5 cents (51 cents on snuff removed during 2000 or
			 2001) in paragraph (1) and inserting $1.50, and
				(2)by striking
			 19.5 cents (17 cents on chewing tobacco removed during 2000 or
			 2001) in paragraph (2) and inserting 50 cents.
				(f)Pipe
			 tobaccoSection 5701(f) of
			 such Code is amended by striking $1.0969 cents (95.67 cents on pipe
			 tobacco removed during 2000 or 2001) and inserting $2.8126
			 cents.
			(g)Roll-your-own
			 tobaccoSection 5701(g) of
			 such Code is amended by striking $1.0969 cents (95.67 cents on
			 roll-your-own tobacco removed during 2000 or 2001) and inserting
			 $8.8889 cents.
			(h)Floor stocks
			 taxes
				(1)Imposition of
			 taxOn tobacco products (other than cigars described in section
			 5701(a)(2) of the Internal Revenue Code of 1986) and cigarette papers and tubes
			 manufactured in or imported into the United States which are removed before
			 January 1, 2009, and held on such date for sale by any person, there is hereby
			 imposed a tax in an amount equal to the excess of—
					(A)the tax which would
			 be imposed under section 5701 of such Code on the article if the article had
			 been removed on such date, over
					(B)the prior tax (if
			 any) imposed under section 5701 of such Code on such article.
					(2)Credit against
			 taxEach person shall be allowed as a credit against the taxes
			 imposed by paragraph (1) an amount equal to $500. Such credit shall not exceed
			 the amount of taxes imposed by paragraph (1) on January 1, 2009, for which such
			 person is liable.
				(3)Liability for
			 tax and method of payment
					(A)Liability for
			 taxA person holding tobacco products, cigarette papers, or
			 cigarette tubes on January 1, 2009, to which any tax imposed by paragraph (1)
			 applies shall be liable for such tax.
					(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe by regulations.
					(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before April 1, 2009.
					(4)Articles in
			 foreign trade zonesNotwithstanding the Act of June 18, 1934
			 (commonly known as the Foreign Trade Zone Act, 48 Stat. 998, 19 U.S.C. 81a et
			 seq.) or any other provision of law, any article which is located in a foreign
			 trade zone on January 1, 2009, shall be subject to the tax imposed by paragraph
			 (1) if—
					(A)internal revenue
			 taxes have been determined, or customs duties liquidated, with respect to such
			 article before such date pursuant to a request made under the 1st proviso of
			 section 3(a) of such Act, or
					(B)such article is
			 held on such date under the supervision of an officer of the United States
			 Customs and Border Protection of the Department of Homeland Security pursuant
			 to the 2d proviso of such section 3(a).
					(5)DefinitionsFor
			 purposes of this subsection—
					(A)In
			 generalAny term used in this subsection which is also used in
			 section 5702 of the Internal Revenue Code of 1986 shall have the same meaning
			 as such term has in such section.
					(B)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary's delegate.
					(6)Controlled
			 groupsRules similar to the rules of section 5061(e)(3) of such
			 Code shall apply for purposes of this subsection.
				(7)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 5701 of such Code shall, insofar
			 as applicable and not inconsistent with the provisions of this subsection,
			 apply to the floor stocks taxes imposed by paragraph (1), to the same extent as
			 if such taxes were imposed by such section 5701. The Secretary may treat any
			 person who bore the ultimate burden of the tax imposed by paragraph (1) as the
			 person to whom a credit or refund under such provisions may be allowed or
			 made.
				(i)Effective
			 dateThe amendments made by
			 this section shall apply to articles removed (as defined in section 5702(j) of
			 the Internal Revenue Code of 1986) after December 31, 2009.
			6.Administrative
			 improvements
			(a)Permit, report,
			 and record requirements for manufacturers and importers of processed
			 tobacco
				(1)Permits
					(A)ApplicationSection 5712 of the Internal Revenue Code
			 of 1986 is amended by inserting or processed tobacco after
			 tobacco products.
					(B)IssuanceSection
			 5713(a) of such Code is amended by inserting or processed
			 tobacco after tobacco products.
					(2)Inventories and
			 reports
					(A)InventoriesSection
			 5721 of such Code is amended by inserting , processed tobacco,
			 after tobacco products.
					(B)ReportsSection
			 5722 of such Code is amended by inserting , processed tobacco,
			 after tobacco products.
					(3)RecordsSection
			 5741 of such Code is amended by inserting , processed tobacco,
			 after tobacco products.
				(4)Manufacturer of
			 processed tobaccoSection 5702 of such Code is amended by adding
			 at the end the following new subsection:
					
						(p)Manufacturer of
				processed tobacco
							(1)In
				generalThe term
				manufacturer of processed tobacco means any person who processes
				any tobacco other than tobacco products.
							(2)Processed
				tobaccoThe processing of tobacco shall not include the farming
				or growing of tobacco or the handling of tobacco solely for sale, shipment, or
				delivery to a manufacturer of tobacco products or processed
				tobacco.
							.
				(5)Conforming
			 amendmentSection 5702(k) of such Code is amended by inserting
			 , or any processed tobacco, after nontaxpaid tobacco
			 products or cigarette papers or tubes.
				(6)Effective
			 dateThe amendments made by this subsection shall take effect on
			 January 1, 2009.
				(b)Basis for
			 denial, suspension, or revocation of permits
				(1)DenialParagraph
			 (3) of section 5712 of such Code is amended to read as follows:
					
						(3)such person (including, in the case of a
				corporation, any officer, director, or principal stockholder and, in the case
				of a partnership, a partner)—
							(A)is, by reason of
				his business experience, financial standing, or trade connections or by reason
				of previous or current legal proceedings involving a felony violation of any
				other provision of Federal criminal law relating to tobacco products, cigarette
				paper, or cigarette tubes, not likely to maintain operations in compliance with
				this chapter,
							(B)has been convicted
				of a felony violation of any provision of Federal or State criminal law
				relating to tobacco products, cigarette paper, or cigarette tubes, or
							(C)has failed to
				disclose any material information required or made any material false statement
				in the application
				therefor.
							.
				(2)Suspension or
			 revocationSubsection (b) of
			 section 5713 of such Code is amended to read as follows:
					
						(b)Suspension or
				revocation
							(1)Show cause
				hearingIf the Secretary has
				reason to believe that any person holding a permit—
								(A)has not in good
				faith complied with this chapter, or with any other provision of this title
				involving intent to defraud,
								(B)has violated the
				conditions of such permit,
								(C)has failed to
				disclose any material information required or made any material false statement
				in the application for such permit,
								(D)has failed to
				maintain his premises in such manner as to protect the revenue,
								(E)is, by reason of
				previous or current legal proceedings involving a felony violation of any other
				provision of Federal criminal law relating to tobacco products, cigarette
				paper, or cigarette tubes, not likely to maintain operations in compliance with
				this chapter, or
								(F)has been convicted
				of a felony violation of any provision of Federal or State criminal law
				relating to tobacco products, cigarette paper, or cigarette tubes,
								the
				Secretary shall issue an order, stating the facts charged, citing such person
				to show cause why his permit should not be suspended or revoked.(2)Action following
				hearingIf, after hearing,
				the Secretary finds that such person has not shown cause why his permit should
				not be suspended or revoked, such permit shall be suspended for such period as
				the Secretary deems proper or shall be
				revoked.
							.
				(3)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date of the enactment of this
			 Act.
				(c)Application of
			 internal revenue code statute of limitations for alcohol and tobacco excise
			 taxes
				(1)In
			 generalSection 514(a) of the Tariff Act of 1930 (19 U.S.C.
			 1514(a)) is amended by striking and section 520 (relating to
			 refunds) and inserting section 520 (relating to refunds), and
			 section 6501 of the Internal Revenue Code of 1986 (but only with respect to
			 taxes imposed under chapters 51 and 52 of such Code).
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 articles imported after the date of the enactment of this Act.
				(d)Expansion of
			 definition of roll-your-own tobacco
				(1)In
			 generalSection 5702(o) of the Internal Revenue Code of 1986 is
			 amended by inserting or cigars, or for use as wrappers thereof
			 before the period at the end.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 articles removed (as defined in section 5702(j) of the Internal Revenue Code of
			 1986) after December 31, 2009.
				(e)Time of tax for
			 unlawfully manufactured tobacco products
				(1)In
			 generalSection 5703(b)(2) of such Code is amended by adding at
			 the end the following new subparagraph:
					
						(F)Special rule for
				unlawfully manufactured tobacco productsIn the case of any tobacco products,
				cigarette paper, or cigarette tubes produced in the United States at any place
				other than the premises of a manufacturer of tobacco products, cigarette paper,
				or cigarette tubes that has filed the bond and obtained the permit required
				under this chapter, tax shall be due and payable immediately upon
				manufacture.
						.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall take effect on the date of the enactment of this
			 Act.
				7.Time for payment
			 of corporate estimated taxesSubparagraph (B) of section 401(1) of the
			 Tax Increase Prevention and Reconciliation Act of 2005 is amended by striking
			 114.75 percent and inserting 113.75
			 percent.
		
